[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The motion to dismiss was filed more than thirty days after CT Page 1733 defendant's appearance was filed. Appearance was filed on October 28, 1994. The motion was filed on November 29, 1994. This is in' violation of Connecticut Practice Book §§ 142 and 144 and, therefore, lack of jurisdiction is waived. See Concept AssociatesLtd. v. Board of Tax Review, 229 Conn. 618, 620-21 (1994); NewHaven Loan Co. v. Affinito, 122 Conn. 151 (1939) and Brunswick v.Inland Wetlands Commission, 222 Conn. 541 (1992).
Accordingly, the motion to dismiss is denied.
Plaintiffs should file an amendment to amend the return date.
Rittenband, J.